        Case 2:20-cv-01011-MV-JFR Document 4 Filed 10/06/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


BENJAMIN HINDS,

               Plaintiff,

vs.                                                    No. CV 20-01011 MV/JFR


CAROLYN BARELA,
et al.,


               Defendants.


                            SECOND ORDER TO CURE DEFICIENCY

       Plaintiff submitted a Prisoner’s Motion and Affidavit for Leave to Proceed Pursuant to 28

U.S.C. § 1915. (Doc. 2). The Court determines that Plaintiff’s Application is missing the required

certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing. See 28 U.S.C. § 1915(a)(2). Section 1915 states:

               “A prisoner seeking to bring a civil action . . . shall submit a certified
               copy of the trust fund account statement (or institutional equivalent)
               for the prisoner for the 6-month period immediately preceding the
               filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). The standard form application to proceed under § 1915 also requires:

               “If you are a prisoner, you must attach a statement certified by the
               appropriate institutional officer showing all receipts, expenditures,
               and balances during the last six months in your institutional accounts.
               If you have multiple accounts, perhaps because you have been in
               multiple institutions, attach one certified statement of each account.”

(Doc. 2 at 2). Plaintiff has not submitted the certified inmate account statement as required by §

1915(a)(2) and the application form. Failure to cure the designated deficiency within thirty (30)

days from entry of this Order may result in dismissal of this action without further notice.

                                                  1
        Case 2:20-cv-01011-MV-JFR Document 4 Filed 10/06/20 Page 2 of 2




       IT IS ORDERED that Plaintiff cure the designated deficiency by submitting the required

certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing within thirty (30) days from the date of this Order.




                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                  2
